UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1596



NANCY LEE BOGART,

                                             Plaintiff - Appellant,

          versus

PARNELLI JONES; GENERAL TIRE; GENCORP; DOES 1-
20; LAW OFFICE OF MOEN & HARTMAN; LAW OFFICE
OF MOEN & HERTZ; JOHN T. MOEN; STEVEN H.
HERTZ; JEFFERY R. HARTMAN; JOSEPH J. IACOPINO;
IACOPINO & BYERS; DAVID C. BYERS; DANIEL W.
DUNBAR; DAVID S. SABIH; BELLI & SABIH; MELVIN
M. BELLI; DAVID S. SABIH & ASSOCIATES; JAMES
T. WEIR; JOHN FISKE BROWN ASSOCIATES; PAUL C.
STIMSON; JAY ARMES; THE SUPERIOR COURT OF
TORRANCE, TORRANCE, CALIFORNIA; STATE OF
CALIFORNIA; SUPERIOR COURT OF ORANGE COUNTY,
SANTA ANA, CALIFORNIA; THE SUPERIOR COURT OF
NORWALK, NORWALK, CALIFORNIA,

                                            Defendants - Appellees.



                             No. 96-1597


NANCY LEE BOGART,

                                             Plaintiff - Appellant,

          versus


JOSEPH J. IACOPINO; IACOPINO & BYERS; JAMES
WEIR; NEIL TOGERSON; DOES 1-20; LAW OFFICE OF
MOEN & HARTMAN; LAW OFFICE OF MOEN & HERTZ;
JOHN T. MOEN; STEVEN H. HERTZ; JEFFERY R.
HARTMAN; PARNELLI JONES; GENERAL TIRE; GEN-
CORP; DAVID C. BYERS; DANIEL W. DUNBAR; DAVID
S. SABIH & ASSOCIATES; BELLI & SABIH; MELVIN
M. BELLI; DAVID S. SABIH; JOHN FISKE BROWN
ASSOCIATES; PAUL C. STIMSON; JAY ARMES; THE
SUPERIOR COURT OF TORRANCE, TORRANCE, CALI-
FORNIA; STATE OF CALIFORNIA; SUPERIOR COURT OF
ORANGE COUNTY, SANTA ANA, CALIFORNIA; THE SU-
PERIOR COURT OF NORWALK, NORWALK, CALIFORNIA,
                                          Defendants - Appellees.




                           No. 96-1598



NANCY LEE BOGART,

                                           Plaintiff - Appellant,

          versus

LAW OFFICE OF MOEN & HARTMAN; JOHN T. MOEN;
STEVEN H. HERTZ; JEFFERY R. HARTMAN; DOES
1-20; LAW OFFICE OF MOEN & HERTZ; PARNELLI
JONES; GENERAL TIRE; GENCORP; JOSEPH J.
IACOPINO; IACOPINO & BYERS; DAVID C. BYERS;
DANIEL W. DUNBAR; DAVID S. SABIH; BELLI &
SABIH; MELVIN M. BELLI; DAVID S. SABIH; JAMES
T. WEIR; JOHN FISKE BROWN ASSOCIATES; JAY
ARMES; THE SUPERIOR COURT OF TORRANCE;
TORRANCE, CALIFORNIA; STATE OF CALIFORNIA; THE
SUPERIOR COURT OF ORANGE COUNTY; SANTA ANA,
CALIFORNIA, STATE OF CALIFORNIA; THE SUPERIOR
COURT OF NORWALK, NORWALK, CALIFORNIA, STATE
OF CALIFORNIA,

                                          Defendants - Appellees.




                                2
Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CA-96-245-A, CA-94-246-A, CA-96-247-A)


Submitted:   June 28, 1996               Decided:   July 23, 1996


Before HALL, MURNAGHAN, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.

Nancy Lee Bogart, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               3
PER CURIAM:

     In these consolidated appeals, Appellant appeals from the dis-

trict court's orders dismissing her complaints without prejudice on

jurisdictional grounds. A district court's dismissal without preju-

dice is not appealable. See Domino Sugar Corp. v. Sugar Workers'
Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). A dismissal

without prejudice could be final if "no amendment [to the com-

plaint] could cure defects in the plaintiff's case." Id. at 1067.

In ascertaining whether a dismissal without prejudice is reviewable

in this court, the court must determine "whether the plaintiff

could save her action by merely amending the complaint." Id. at

1066-67.

     Because Appellant could have amended her complaint to correct

jurisdictional flaws and to state some claims, the dismissal orders
are not appealable. Accordingly, we dismiss the appeals for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                         DISMISSED




                                4